UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 6, 2014 Enova Systems, Inc. (Exact name of registrant as specified in its charter) California 1-33001 95-3056150 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2945 Columbia Street Torrance, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 483-9883 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 6, 2014, Enova Systems, Inc. ("Enova”) and John Micek, the President and Chief Executive Officer of Enova, mutually terminated and rescinded their February 28, 2014 oral agreement whereby Enova was going to sell to Mr. Micek, and Mr. Micek was going to purchase from Enova, on, or before, March 19, 2014, 7,000,000 shares of Enova’s Common Stock (the “Shares”) at a purchase price of US $0.01 per share in consideration of $50,000 in cash and the conversion of $20,000 in debt. In lieu of such purchase, Mr. Micek has orally agreed with Enova to loan Enova $50,000 in cash with payment due on demand. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENOVA SYSTEMS, INC. Date: March 6, 2014 By: /s/ John Micek Name: John Micek Title: Chief Executive Officer
